Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 04/01/2022 is acknowledged.
3.	Claims 1, 7-8 and 15-16 are pending and under consideration.
4.	The following rejections are necessitated by the amendment filed on 04/01/2022. 
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 7-8 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a kit comprising and an antagonist anti-PD1 antibody comprising the 6 CDRs of SEQ ID NOs 1-3 and 6-8 including the antibodies of SEQ ID NOs 4 and 5 or SEQ ID NOs 9 and 10; and a method of treating cancer comprising administering an antagonist anti-PD1 antibody comprising the 6 CDRs of SEQ ID NOs 1-3 and 6-8 including the antibodies of SEQ ID NOs 4 and 5 or SEQ ID NOs 9 and 10, the specification does not reasonably provide enablement for: a method for treating a cancer in an individual comprising administering to the individual a combination therapy which comprises an antagonist of a Programmed Death 1 protein (PD-1) and an antagonist of IL-27 wherein the PD-1 antagonist comprises three light chain complementarity determining regions and/or three heavy chain CDRs; wherein the light chain CDRs comprise SEQ ID NO: 1, SEQ ID NO:2 and SEQ ID NO:3 and the heavy chain CDR's comprise SEQ ID NO:6, SEQ ID NO:7 and SEQ ID NO:8, wherein the IL-27 antagonist is an anti-EBI3 antibody, or antigen binding fragment thereof, or an anti-p28 antibody, or antigen binding fragment thereof; wherein the PD-1 antagonist comprises a variable light chain having the sequence set forth in SEQ ID NO:4 and a variable heavy chain having the sequence set forth in SEQ ID NO:9; wherein the PD-1 antagonist comprises a light chain having the sequence set forth in SEQ ID NO:5 and a heavy chain having the sequence set forth in SEQ ID NO:10; wherein the cancer is selected form the group consisting of: melanoma, lung cancer, head and neck cancer, bladder cancer, breast cancer, gastrointestinal cancer, multiple myeloma, hepatocellular cancer, lymphoma, renal cancer, mesothelioma, ovarian cancer, esophageal cancer, anal cancer, biliary tract cancer, colorectal cancer, cervical cancer, thyroid cancer, and salivary cancer and a kit which comprises a first container, a second container and a package insert, wherein the first container comprises at least one dose of a medicament comprising an antagonist of a Programmed Death 1 protein (PD-1), the second container comprises at least one dose of a medicament comprising an antagonist of IL-27, and the package insert comprises instructions for treating an individual for cancer using the medicaments wherein the PD-1 antagonist comprises three light chain complementarity determining regions and/or three heavy chain CDRs; wherein the light chain CDRs comprise SEQ ID NO: 1, SEQ ID NO:2 and SEQ ID NO:3 and the heavy chain CDR's comprise SEQ ID NO:6, SEQ ID NO:7 and SEQ ID NO:8, wherein the IL-27 antagonist is an anti-EBI3 antibody, or antigen binding fragment thereof, or an anti-p28 antibody, or antigen binding fragment thereof.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification discloses the anti-PD-1 antibodies comprising SEQ ID NOs 4 and 5; and SEQ ID NOs 9 and 10 which comprise the 6 CDRs of SEQ ID NOs 1-3 and 6-8 for use in the claimed invention.  The specification discloses that the anti IL-27 antagonist may be an anti-EBI3 antibody or an anti-p28 antibody.
The specification is not enabled for making and using the following in the claimed method and kit. “an antagonist of PD-1”; “an antagonist of IL-27”; “an anti-IL27 antibody”’; “an anti-PD-1 antibody”; and “anti-PD-L1 antibody”; “anti-EBI3 antibody” and “anti-p28 antibody”.  The specification has not adequately disclosed the genus of these molecules which can be made and used commensurate in scope with the specification for use in a method of treating cancer and in a kit.  
The specification discloses that high concentrations of IL-27 can in an in-vivo model
reduce the anti-cancer activity of an anti-PD antagonist.  The specification does not disclose any data to support the combined use of an antagonist of PD-1 and an antagonist of IL-27 for the treatment of cancer.  
The breadth of the instant claims encompasses antibodies with fewer than all six CDRs found in the heavy plus light chain binding region. The specification does not adequately disclose how the skilled artisan would make and use the various antibodies recited in the instant claims. 
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody such that the derived antibody retains the binding specificity and affinity of the parent antibody.  The art of Mariuzza et al. (PTO-892 mailed on 10/01/2021; Reference U) reviews the structural basis of antigen-antibody recognition and teaches that a naturally occurring antibody comprises light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six "complementarity-determining regions" (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody's antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant "framework" regions (In particular, whole document).  As such, one of skill in the art would not be able to make and use the genus of recited antibodies which would retain antigen binding function, because it is the 6 CDRs together which determine the antibody's antigen-binding specificity, but the specification sets forth that amino acids in CDRs can be varied from the parental antibody without identifying which CDR residues of the particularly disclosed antibodies that can be altered to retain antigen-binding function.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
Rudikoff et al. (PTO-892 mailed on 10/01/2021; Reference V) teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (In particular, page 1979, whole document).  Rader et al. (PTO-892 mailed on 10/01/2021; Reference W) teaches in vitro selection and evolution of antibodies derived from phage display libraries by pairing either heavy or light chain of the rodent antibody with human polypeptide library for antibody humanization is unpredictable, and certain antibodies cannot be humanized using this approach; and in addition, antibodies consisting of the same heavy chain paired with light chains that differ in light chain CDR3 and elsewhere in VL can obtain undesired feature of binding different epitopes of the same antigen (In particular, discussion on pages 8914-8915, whole document).  Accordingly, since it is known in the art that antibodies can comprise the same CDR3 amino acid sequences but not share antigen-binding specificity, it is apparent that one of skill in the art could not be able to make and use the genus of recited antibodies which would retain binding specificity and antagonist function.   For these reasons, one of skill in the art would not recognize that the specification is not enabled for the use of the genus of the recited antibodies.
The specification provides insufficient direction or guidance regarding how to produce antibodies as broadly defined by the claims other than the antibodies of SEQ ID NOs 4 and 5; and SEQ ID NOs 8 and 9.  One of ordinary skill in the art would be required to practice undue experimentation to practice the invention commensurate in scope with the claimed.  
In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to make and use the claimed antibodies with less than six CDRs.
As taught by the art of Fabbi et al. (IDS filed on 06/24/2020), the role of IL-27 in cancer is dual and that IL-27 has antitumor activities (In particular, chapter 5.1, page 5) as well as tumor promoting activities (In particular, chapter 5.2, page 7).  The art of Yoshimoto et al (IDS filed on 06/24/2020), also teaches that IL-27 has an anti-tumor effects (In particular, page 1106, left col., table 1, whole document) as well as pro-tumor effects (In particular, last sentence of abstract, whole document). 
The concentration of IL-27 produced in the transgenic mice is highly variable and the specification does not indicate which lineage of mice was used. The transgenes produce an IL-27 concentration of more than 10000 pg/ml which is about 10 times higher than the plasma concentrations in healthy humans as taught by the art of Forrester et al (IDS filed on 06/24/2020; In particular, Figure 1, whole document).  The high IL-27 levels of the model of the specification cannot be extrapolated to the claimed therapeutic method. 
WO 2016/073704 (IDS filed on 06/24/2020) teaches that co-administration of an IL27-Fc fusion protein and an anti-PD-1 antagonist antibody has a potent effect on tumor growth (In particular, Example 7, page 44, whole document). Zhu et al. (PTO-892 mailed on 10/01/2021; Reference X) teaches IL-27 expressing recombinant adeno-associated virus significantly inhibits tumor growth and enhances T cell responses in tumors.  The rapid depletion of Tregs in the tumor microenvironment is dependent upon IL-27 receptor. The data taught in WO 2016/073704 and Zhu et al. contradicts the data of the present application.  In the very least the art shows that the instant method of treating cancer recited in the claims using antagonists of IL-27 would be unpredictable.
The art of Mirlekar et al. (PTO-892 mailed on 10/01/2021; Page 2; Reference U). teaches a method of administering anti-IL27 (against the p28 subunit); and anti-IL35 (against the ebi3 subunit) each combined with anti-PD-1 to mice with pancreatic tumors (In particular, ‘Tumor growth and antibody-blocking experiments’ section in Materials and Methods and ‘Pharmacologic blockade of IL35 reduces pancreatic tumor growth’ section in the results section, Figure 5, Supplementary Figure S11B, Figure 5C). The specification is not enabled for a method of treating cancer comprising the use of the genus of “IL-27 antagonists” including “anti-p28 antibody” IL-27 antagonists in view of the art of Mirlekar et al. 
As evidenced by the state of the art, the role of IL-27 in cancer is complex and data provided in the specification cannot be used by one of ordinary skill in the art to make and use the two antagonists to treat cancer as claimed.   
The specification does not adequately teach how to effectively treat any particular cancer or reach any therapeutic endpoint in animals by administrating the recited compositions much less any cancer as encompassed by the instant claims.  The specification does not teach how to extrapolate data obtained from the disclosed studies to the development of effective in vivo animal therapeutic treatment, commensurate in scope with the claimed invention.  
It is not enough to rely on the disclosed studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746
In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the genus of  methods claimed, absence of working examples providing evidence which is reasonably predictive that the genus of methods that are effective for in vivo treatment of disease, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed methods with a reasonable expectation of success.
Substantiating evidence may be in the form of animal tests, which constitute recognizedscreening procedures with clear relevance to efficacy in humans. See Ex parte Krepelka, 231USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parteMaas, 9 USPQ2d 1746. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Applicant’s arguments have been fully considered, but are not found persuasive,  
Applicant argues:
Applicants respectfully disagree. For an evaluation of immunotherapeutics or combination of immunotherapeutics with other agents, it’s necessary to use a syngeneic model in which syngeneic tumors are grown in animals with an intact immune system. In this application, MC38 is used, which is a relevant model system for evaluating anti-PD-1’s mechanism of action because of the translatable molecule profile of this tumor post-anti-PD-1 therapy. Specifically, since pembrolizumab does not cross-react with rodent PD-1, mice received DX400 anti-PD-1antibody. While it is acknowledged that published data regarding the possible role of IL-27 in anti-tumor immune responses ts conflicting (page 1, line 37 to page 2, line 6 of the description), one line of evidence points towards a tumor promoting function of the cytokine through induction of the immunoregulatory molecule CD39 on DCs, expression of PD-L1 on T cells, IL-10 production, and programming of Tregs into TH1 suppressor cells. However, other data points towards an anti-tumor role through induction of Th1 differentiation, increased CTL survival, and decrease in IL-2 production resulting in impaired Treg homeostasis. Nevertheless, the present inventors have determined that IL-27 overexpression impairs tumor regression mediated by PD-1 blockade (Figure 2). Therefore, impairment of the anti-PD-1 mediated anti-tumor response by IL-27 leads to reduced T cell presence in the tumor microenvironment. The examples described within the specification allow the present inventors to conclude that reducing the expression or binding of activity of IL-27 improves the function of the anti-tumor effect of the PD-1 antagonist in a murine model. Therefore, an enhanced anti-tumor effect can be expected when providing PD-1 and IL-27 antagonists in a combination therapy as described in the claims.
In order to advance prosecution, claim 1 is presently amended to incorporate the limitations of now-cancelled claims 4 and 6.
It is the Examiner’s position that claims 1 and 16 encompass PD-1 antagonists with less than all 6 CDRs based on the language of “and/or” in claims 1 and 16.  There is no structure for the IL-27 antagonist, anti-EBI3 antibody or anti-p28 antibody which would exhibit the requisite function.  It further remains the Examiner’s position that the specification is not enabled for the treatment of “a cancer” or the list of cancers recited in claim 15 for all of the reasons set forth supra.  
The rejection stands for reasons of record. 

7.	Claims 1, 7-8 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: a kit comprising and an antagonist anti-PD1 antibody comprising the 6 CDRs of SEQ ID NOs 1-3 and 6-8 including the antibodies of SEQ ID NOs 4 and 5 or SEQ ID NOs 9 and 10; and a method of treating cancer comprising administering an antagonist anti-PD1 antibody comprising the 6 CDRs of SEQ ID NOs 1-3 and 6-8 including the antibodies of SEQ ID NOs 4 and 5 or SEQ ID NOs 9 and 10, 
Applicant is not in possession of: a method for treating a cancer in an individual comprising administering to the individual a combination therapy which comprises an antagonist of a Programmed Death 1 protein (PD-1) and an antagonist of IL-27 wherein the PD-1 antagonist comprises three light chain complementarity determining regions and/or three heavy chain CDRs; wherein the light chain CDRs comprise SEQ ID NO: 1, SEQ ID NO:2 and SEQ ID NO:3 and the heavy chain CDR's comprise SEQ ID NO:6, SEQ ID NO:7 and SEQ ID NO:8, wherein the IL-27 antagonist is an anti-EBI3 antibody, or antigen binding fragment thereof, or an anti-p28 antibody, or antigen binding fragment thereof; wherein the PD-1 antagonist comprises a variable light chain having the sequence set forth in SEQ ID NO:4 and a variable heavy chain having the sequence set forth in SEQ ID NO:9; wherein the PD-1 antagonist comprises a light chain having the sequence set forth in SEQ ID NO:5 and a heavy chain having the sequence set forth in SEQ ID NO:10; wherein the cancer is selected form the group consisting of: melanoma, lung cancer, head and neck cancer, bladder cancer, breast cancer, gastrointestinal cancer, multiple myeloma, hepatocellular cancer, lymphoma, renal cancer, mesothelioma, ovarian cancer, esophageal cancer, anal cancer, biliary tract cancer, colorectal cancer, cervical cancer, thyroid cancer, and salivary cancer and a kit which comprises a first container, a second container and a package insert, wherein the first container comprises at least one dose of a medicament comprising an antagonist of a Programmed Death 1 protein (PD-1), the second container comprises at least one dose of a medicament comprising an antagonist of IL-27, and the package insert comprises instructions for treating an individual for cancer using the medicaments wherein the PD-1 antagonist comprises three light chain complementarity determining regions and/or three heavy chain CDRs; wherein the light chain CDRs comprise SEQ ID NO: 1, SEQ ID NO:2 and SEQ ID NO:3 and the heavy chain CDR's comprise SEQ ID NO:6, SEQ ID NO:7 and SEQ ID NO:8, wherein the IL-27 antagonist is an anti-EBI3 antibody, or antigen binding fragment thereof, or an anti-p28 antibody, or antigen binding fragment thereof.
The specification describes the anti-PD-1 antibodies comprising SEQ ID NOs 4 and 5; and SEQ ID NOs 8 and 9 which comprise the 6 CDRs of SEQ ID NOs 1-3 and 6-8 for use in the claimed invention.  The specification describes that the anti-IL-27 antagonist may be an anti-EBI3 antibody or an anti-p28 antibody.
The specification has not adequately described “an antagonist of PD-1”; “an antagonist of IL-27”; “an anti-IL27 antibody”’; “an anti-PD-1 antibody”; and “anti-PD-L1 antibody”; “anti-EBI3 antibody” and “anti-p28 antibody”.  The specification has not adequately described the structure of the molecules with these functions.  Therefore, the skilled artisan cannot envision all the antagonist, antibody and method possibilities recited in the instant claims.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
As evidenced by the art of Goel et al. (PTO-892 mailed on 10/01/2021; Page 2; Reference V), Khan et al. (PTO-892 mailed on 10/01/2021; Page 2; Reference W) and Poosarla et al. (PTO-892 mailed on 10/01/2021; page 2; Reference X), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in substantially different binding activities. Given the lack of guidance in the specification, it is unpredictable which antibodies with which structures would bind to the recited sequences. The specification does not disclose a correlation between the structure of the antibodies themselves and their function of binding to the recited sequences such that a skilled artisan would have known what antibody structures possess the claimed functions.
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. , the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification's) written description is
whether that description "reasonably conveys to the artisan that the inventor had possession at
that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the
applicant had possession at the time of invention of the claimed inventions.
The claims encompass antibodies with variants of the recited amino acid sequences. The claims recite variable region sequences containing amino acids not found in the antibodies that were actually produced in the examples in the specification which actually bind to the recited PD-1 sequences and are antagonists. The claims recite combinations of CDRs wherein the combinations encompass antibodies other than the specific antibodies produced in the examples in the specification which actually bind the recited PD-1 sequences and are antagonists.  The claims recite antagonists of IL-27, including anti-EBI3 antibodies and anti-p28 antibodies without any structure.  
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in
order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.
MacCallum, et al. (PTO-892 mailed on 10/01/2021; Page 3; Reference U) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al. (PTO-892 mailed on 10/01/2021; Page 3; Reference V) demonstrates that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). Thus it is unpredictable as to what amino acids can be changed in the original intact antibodies disclosed in the specification wherein the antibodies would still function. Thus, the skilled artisan cannot envision the detailed structure of the encompassed invention and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is "unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed
to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed antagonists and antibodies to demonstrate possession.
Applicant’s arguments have been fully considered, but are not found persuasive,  
Applicant argues:
Applicants respectfully disagree. For an evaluation of immunotherapeutics or combination of immunotherapeutics with other agents, it’s necessary to use a syngeneic model in which syngeneic tumors are grown in animals with an intact immune system. In this application, MC38 is used, which is a relevant model system for evaluating anti-PD-1’s mechanism of action because of the translatable molecule profile of this tumor post-anti-PD-1 therapy. Specifically, since pembrolizumab does not cross-react with rodent PD-1, mice received DX400 anti-PD-1antibody. While it is acknowledged that published data regarding the possible role of IL-27 in anti-tumor immune responses ts conflicting (page 1, line 37 to page 2, line 6 of the description), one line of evidence points towards a tumor promoting function of the cytokine through induction of the immunoregulatory molecule CD39 on DCs, expression of PD-L1 on T cells, IL-10 production, and programming of Tregs into TH1 suppressor cells. However, other data points towards an anti-tumor role through induction of Th1 differentiation, increased CTL survival, and decrease in IL-2 production resulting in impaired Treg homeostasis. Nevertheless, the present inventors have determined that IL-27 overexpression impairs tumor regression mediated by PD-1 blockade (Figure 2). Therefore, impairment of the anti-PD-1 mediated anti-tumor response by IL-27 leads to reduced T cell presence in the tumor microenvironment. The examples described within the specification allow the present inventors to conclude that reducing the expression or binding of activity of IL-27 improves the function of the anti-tumor effect of the PD-1 antagonist in a murine model. Therefore, an enhanced anti-tumor effect can be expected when providing PD-1 and IL-27 antagonists in a combination therapy as described in the claims.
In order to advance prosecution, claim 1 is presently amended to incorporate the limitations of now-cancelled claims 4 and 6.
It is the Examiner’s position that claims 1 and 16 encompass PD-1 antagonists with less than all 6 CDRs based on the language of “and/or” in claims 1 and 16.  There is no structure for the IL-27 antagonist, anti-EBI3 antibody or anti-p28 antibody which would exhibit the requisite functions including use for treating any cancer including the list in claim 15.  
The rejection stands for reasons of record. 


8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Turnis et al. (PTO-892 mailed on 10/01/2021; Page 3; Reference W) in view of Turnis et al. (PTO-892 mailed on 10/01/2021; Page 3; Reference X) and Turnis et al. (PTO-892 mailed on 10/01/2021; Page 3, Reference U). 
Turnis et al. (PTO-892; Page 3; Reference W) teaches a method of administering neutralizing antibodies to the Ebi3 subunit of IL-35 (which is the same as Ebi3 subunit of IL-27) in the B16 mouse melanoma model.   The reference teaches that systemic neutralization of IL35 significantly slows tumor growth compared to control and enhances survival.  (In particular, whole abstract).
The claimed invention differs from the prior art in the recitation of administering an antagonist of PD-1 comprising the recited CDRs and light and heavy chains to an individual to treat cancer of claims 1, 7-8 and 16; 
Turnis et al. (PTO-892; Page 3; Reference X) teaches a combinatorial method of treating cancer by a combinatorial blockade of PD-1 and LAG-3 using monoclonal antibodies which synergistically limited the growth of established tumors.  The combination of antibodies was effective in cancer models that were resistant to either single antibody-based therapy (In particular, page 1172, middle and right column). The reference teaches that future therapeutic strategies may also combine the dual PD-1/LAG3 blockade with monoclonal antibodies against other immune checkpoints or inhibitory molecules such as inhibitory cytokine IL-35.  The reference teaches that given the inherent dangers of combination regimens that one should look to combinations where they exhibit minimal toxicity as monotherapies.  
Turnis et al. (PTO-892; Page 3; Reference U) teaches the combinatorial anti-PD-1 Nivolumab antibodies to be used in clinical trials with anti-LAG3 BMS-986016 antibodies is underway.  (In particular, page 1896). The reference teaches other anti-PD1 antibodies that are used in combinatorial treatments including pembrolizumab (In particular, Table 1).  
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the treatments of the combinatorial blockage of PD-1 and LAG-3 with the neutralizing anti-EBI3 antibodies to result in a combination of the three antibodies to treat cancer because Turnis et al. (PTO-892; Page 3; Reference X) suggests combining the combinatorial blockage of PD-1 and LAG-3 with an antibody to IL35 and Turnis et al. (PTO-892; Page 3; Reference W) teaches an effective neutralizing antibody to the Ebbi3 subunit of IL-35 for treating cancer.  Ebbi is also a subunit of IL27. 
It would have further been obvious to have used a combined treatment with an anti-LAG3 antibody, an anti-Ebi3 antibody and an anti-PD1 antibody wherein the anti-PD1 antibody is nivolumab or pembrolizumab.  Nivolumab is a human anti-PD1 antibody and pembrolizumab comprises the CDRs 1-3 and 6-8; the light chain regions of SEQ ID NOs 4 and 5; and the heavy chain regions of SEQ ID NOs 9 and 10.  This would have been obvious because Turnis et al. (PTO-892; Page 3; Reference U) teaches the combinatorial anti-PD-1 Nivolumab antibodies to be used in clinical trials with anti-LAG3 BMS-986016 antibodies are actually being used and the reference teaches that pembrolizumab is an anti-PD1 antibody which is already being used in many combinatorial therapies.  
Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980)(citations omitted).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant’s response filed on 04/01/2022 has been fully considered, but is not found persuasive.
Applicant argues that none of these three cited publications describes or suggests a method for treating cancer using a combination therapy comprising a PD-1 antagonist with the sequence as listed in claim 1, along with an antagonist of IL-27 wherein the IL-27 antagonist is an anti-EBI3 antibody or an anti-p28 antibody. Further, when starting from the knowledge available to the skilled person at the priority date, the skilled person would never consider these publications, nor their combination, when the prior art is conflicting and the cited publication display a wide array of possible combinations. Any suggestion otherwise can only be made when starting with hindsight knowledge of the invention as they do not provide the requisite motivation, teaching, or suggestion to arrive at the claims of the instant invention.


It is the Examiner’s position that the references provide 1.) specific teachings of inhibitory receptors as targets for cancer immunotherapy antibodies; 2.) teachings of specific antibodies to these targets; 3.) information on clinical trials of combinations of specific antibodies and 4.) the motivation to combine antibody therapies and the methodology of how to combine antibody therapies.
As such, one of ordinary skill in the art would have a limited number of choices in targets and particular antibodies which have minimal toxicity.  In addition, many groups have been working on the combination therapies, so the ones which have already been done would have been excluded from the potential choices for new combinations.  Determining another effective combination from the limited choices would have been obvious to one of ordinary skill in the art at the time of invention, particularly in light of the specific teachings of the references which would provide guidance to direct one of ordinary skill in the art the combination of an anti-LAG3 antibody, an anti-Ebi3 antibody and an anti-PD1 antibody wherein the anti-PD1 antibody is nivolumab or pembrolizumab.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


10.	No claim is allowed.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
July 2, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644